CONFIDENTIAL                        



[boacpithirdforbearanc_image1.gif]
THIRD FORBEARANCE AGREEMENT
 
 

This Third Forbearance Agreement dated as of January 29, 2013 (the “Third
Forbearance Agreement”), is entered into by and among: (i) CPI Corp., a Delaware
corporation (the “Borrower” also referred to herein as the “Company”); (ii)
Consumer Programs Incorporated, a Missouri corporation (“CP Inc.”), CPI Canadian
Holdings, Inc., a Delaware corporation (“CPI Canada”), CPI Images, L.L.C., a
Missouri limited liability company (“Images”), CPI International Holdings, Inc.,
a Delaware corporation (“CPI International”), Texas Portraits L.P., a Delaware
limited partnership (“Texas”), Centrics Technology, Inc., a Delaware corporation
(“Centrics”), and Image Source Inc., a Missouri corporation (“ISI,” and, with CP
Inc., CPI Canada, Images, CPI International, Texas and Centrics, each an
“Original Guarantor” and, collectively, the “Original Guarantors”); (iii) Bella
Pictures Holdings, LLC, a Delaware limited liability company (“Bella”), and
Sandy Realty Holdings, LLC, a Missouri limited liability company (“Sandy” and,
with Bella, each an “Additional Guarantor” and collectively, the “Additional
Guarantors”); (iv) CPI Corp., an unlimited liability company organized under the
laws of Nova Scotia (“CPI Canada”), CPI Portrait Studios of Canada Corp., an
unlimited liability company organized under the laws of Nova Scotia (“Studios
Canada”), CPI Canadian Images, an Ontario partnership (“Images Canada” and with
CPI Canada and Studios Canada, each a “Canadian Guarantor”, and collectively,
the “Canadian Guarantors”); and (v) Bank of America, N.A., as Administrative
Agent (“Administrative Agent”) for the various financial institution parties
identified as Lenders in the Credit Agreement (collectively, “Lenders”).
Borrower, the Original Guarantors, the Additional Guarantors and the Canadian
Guarantors are collectively referred to herein as the “Borrower Parties.”
RECITALS
A.Lenders extended a loan to Borrower (the “Loan”) pursuant to that certain
Credit Agreement dated as of August 30, 2010, as amended by that certain First
Amendment to Credit Agreement dated December 16, 2011 (the “First Amendment”),
as further amended by that certain Forbearance Agreement dated May 18, 2012 (the
“Forbearance Agreement”), as further amended by that certain Second Amendment to
Credit Agreement dated as of June 6, 2012 (“Second Amendment”), as further
amended by that certain Third Amendment to Credit Agreement dated as of August
28, 2012 (“Third Amendment”), as further amended by that certain Fourth
Amendment to Credit Agreement dated as of November 9, 2012 (“Fourth Amendment”),
and as further amended by that certain Second Forbearance Agreement dated
December 28, 2012 (the “Second Forbearance Agreement”), and collectively with
the above, the “Credit Agreement”).
B.The Company and the Original Guarantors executed and delivered that certain
Guaranty and Collateral Agreement dated as of August 30, 2010 (the
“Guaranty/Collateral Agreement”), pursuant to which, among other things, the
Original Guarantors guaranteed the Company’s payment and performance of its
obligations under the Credit Agreement and the Company and the Original
Guarantors granted Administrative Agent a security interest in the Collateral
(as defined therein). The Additional Guarantors executed and delivered a Joinder
Agreement to the Guaranty/Collateral Agreement dated as of May 23, 2012,
pursuant to which the Additional Guarantors assumed, jointly and severally with
the Original Guarantors, all of the obligations of the Company and the Original
Guarantors arising under the Guaranty/Collateral

1
PX01DOCS\733761.6

--------------------------------------------------------------------------------

CONFIDENTIAL                        



Agreement. The Canadian Guarantors executed and delivered a Joinder Agreement to
the Guaranty/Collateral Agreement dated as of December 28, 2012, pursuant to
which the Canadian Guarantors assumed, jointly and severally with the Original
Guarantors and the Additional Guarantors, all of the obligations of the Company.
The Credit Agreement and the Guaranty/Collateral Agreement, together with any
and all other instruments and agreements that evidence, relate to, or secure the
Loan (including this Third Forbearance Agreement), as such instruments and
agreement have been amended or are amended pursuant to this Third Forbearance
Agreement, are hereinafter collectively referred to as the “Loan Documents.”
C.The Second Forbearance Agreement identified certain Events of Default that
existed under the Loan Documents as of the date of Second Forbearance Agreement
(collectively, the “Existing Defaults”). As of the date of this Third
Forbearance Agreement, the Existing Defaults are continuing and have not been
cured and the “Forbearance Period” (as defined in the Second Forbearance
Agreement) has expired and Administrative Agent has no obligation of any kind to
continue from forbearing or otherwise refrain from enforcing all of its legal
rights and remedies with respect to each of the Borrower Parties.
D.As of January 28, 2013, the amount of the indebtedness owing under the Loan
Documents (exclusive of attorneys’ fees and other fees, expenses, advances, and
costs of collection, all of which are due and owing and not waived) totaled
$97,640,294.81, consisting of unpaid principal of $76,200,242.00, accrued and
unpaid interest of $189,963.11, accrued and unpaid PIK Obligations of
$7,395,515.97, letter of credit fees of  $54,815.73 and L/C Obligations totaling
$13,799.758.00.
E.Since July 2012, the Company has been marketing the operations of the Borrower
Parties. As of the date hereof, the Company has no firm commitment or contract
for the sale of all or any material portion of the assets of the Borrower
Parties. However, the Company is negotiating with at least two parties regarding
the sale of some or substantially all of the assets of the Company. The Borrower
Parties need additional time to continue marketing their assets and otherwise
continue in their restructuring efforts.
F.The Canadian Guarantors are affiliates of the Company. Images Canada is
governed completely by its sole partners, which are CPI Canada and Studios
Canada. Each of CPI Canada and Studios Canada has its own boards of directors
(the “Canadian Boards”). The Company believes the Canadian Guarantors own and
control assets and property rights that have significant value for the owners of
the Canadian Guarantors.
G.The Administrative Agent, for itself and for the benefit of each Lender, is
under no obligation of any kind to provide the Borrower Parties with any
financial accommodation of any kind or any further forbearance. But for this
Third Forbearance Agreement, the Administrative Agent, for itself and for the
benefit of each Lender, would be legally entitled to pursue all of its right and
remedies and each of the Borrower Parties and its collateral owned by each of
the Borrower Parties.
H.The Company on behalf of each of the Borrower Parties has requested that the
Administrative Agent, for itself and for the benefit of each Lender, agree to
additional forbearance and, although it is under no obligation to do so,
Administrative Agent is willing to forebear from

2
PX01DOCS\733761.6

--------------------------------------------------------------------------------

CONFIDENTIAL                        



exercising its rights and remedies by extending the “Forbearance Period” for a
period of time as specified herein and strictly pursuant to the terms and
conditions set forth herein.
AGREEMENT
Now, therefore, in consideration of the premises and the mutual agreements
contained herein, the parties agree as follows:


1.RECITALS. All of the foregoing recitals and statements are hereby affirmed by
the Borrower Parties as true statements of fact and may be used as binding
admissions in a court of law or equity, or other judicial or non-judicial
proceedings.
2.    DEFINED TERMS. Unless otherwise defined in this Third Forbearance
Agreement, all capitalized terms used herein as defined terms shall have the
meanings given to them in the Loan Documents.
3.    AMENDMENTS TO CREDIT AGREEMENT; EFFECT ON FORBEARANCE AGREEMENT. The
amendments to the terms of the Credit Agreement set forth in any of the prior
amendments or any of the prior forbearance agreements (including the Forbearance
Agreement and the Second Forbearance Agreement) shall remain in full force and
effect and survive (without restatement in this Third Forbearance Agreement),
except to the extent that such provisions have been subsequently amended by a
later amendment. It is the intent of this Third Forbearance Agreement to amend
the Credit Agreement and to extend the term of the Forbearance Period (as
defined in the Second Forbearance Agreement), which forbearance shall remain in
effect until the expiration of the Extended Forbearance Agreement (as defined in
this Third Forbearance Agreement). To the extent there are conflicting
provisions in this Third Forbearance Agreement compared to the Second
Forbearance Agreement or any other Loan Document, the terms of this Third
Forbearance Agreement shall control.
4.    TERMS OF FORBEARANCE. Unless the Extended Forbearance Period (as defined
below) is sooner terminated as provided herein, Administrative Agent, for itself
and for the benefit of each Lender, agrees to forbear from exercising its rights
and remedies under the Loan Documents through the close of business on February
15, 2013 (the “Extended Forbearance Period”) on the following terms and
conditions:
4.1    Notwithstanding the Lenders’ agreement to forbear from exercising its
rights and remedies, as consideration for this Third Forbearance Agreement, the
Lenders shall have no further commitment to make Revolving Loans under the terms
of the Loan Documents. Any provisions in the Loan Documents to the contrary are
modified to be consistent with the prior sentence.
4.2    Upon the termination of the Extended Forbearance Period for any reason,
Administrative Agent shall have the full right and power immediately and
unconditionally to exercise all rights and remedies granted to it under the Loan
Documents without further notice to the Borrower Parties (other than any notice
otherwise required in the Loan Documents or under applicable law (including any
applicable UCC)) and subject to no other conditions precedent.

3
PX01DOCS\733761.6

--------------------------------------------------------------------------------

CONFIDENTIAL                        



4.3    The Borrower Parties acknowledge that Administrative Agent’s obligations
under this Third Forbearance Agreement are in the nature of a conditional
forbearance only, and that, except as expressly provided herein, Administrative
Agent has made no agreement or commitment to extend the Loan or to modify the
Loan Documents.
5.    AMENDMENTS TO CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS. Effective as of
the Third Forbearance Effective Date, the Credit Agreement and the other Loan
Documents are amended as follows:
5.1    Amended Definitions. The following definitions in Section 1.1 of the
Credit Agreement are amended as follows:
5.1.1    Agreement. The definition of “Agreement” as set forth in the preamble
to the Credit Agreement is amended to specifically include: (i) the First
Amendment to Credit Agreement dated as of December 16, 2011, entered into
between the Company and the Administrative Agent, on its own behalf and on
behalf of the Lenders; (ii) the Forbearance Agreement dated as of May 18, 2012,
entered into among the Company, several of the Loan Parties, the Administrative
Agent and the Lenders; (iii) the Second Amendment to Credit Agreement dated as
of June 6, 2012, entered into among the Company, several of the Loan Parties,
the Administrative Agent and the Lenders; (iv) the Third Amendment to Credit
Agreement dated as of August 28, 2012, entered into among the Company, several
of the Loan Parties, the Administrative Agent and the Lenders; (v) the Fourth
Amendment to Credit Agreement dated as of November 9, 2012, (vi) the Second
Forbearance Agreement dated as of December 28, 2012, entered into among the
Company, several of the Loan Parties, the Administrative Agent and the Lenders,
and (vii) the Third Forbearance Agreement dated as of January 29, 2013 entered
into among the Company, several of the Loan Parties, the Administrative Agent
and the Lenders, as such may be further amended, modified, supplemented, and
replaced and/or restated from time to time.
5.1.2    Loan Parties. The definition of “Loan Parties” as set forth in Section
1.1 of the Credit Agreement is hereby amended to clarify that such definition
includes, without limitation, each of the Borrower Parties defined in the Third
Forbearance Agreement.
5.1.3    Termination Date. The definition of “Termination Date” as set forth in
Section 1.1 of the Credit Agreement is hereby amended and restated to mean: “the
earlier to occur of (a) February 15, 2013, (b) the Extended Forbearance Period
Termination Date (as defined in the Third Forbearance Agreement dated as of
January 29, 2013, or (c) such other date on which the Commitments terminate
pursuant to Section 6 or Section 13.”
5.2    Supplemental Definitions. Section 1.1 of the Credit Agreement is
supplemented by the addition of the following definitions:

4
PX01DOCS\733761.6

--------------------------------------------------------------------------------

CONFIDENTIAL                        



5.2.1    “Canadian Board” shall have the meaning assigned to such term in
Recital F of the Third Forbearance Agreement.
5.2.2    “Canadian Counsel” shall have the meaning assigned to such term in
Section 10.21 of the Credit Agreement.
5.2.3    “Extended Forbearance Period” shall have the meaning assigned to such
term in the Third Forbearance Agreement.”
5.2.4    “Third Forbearance Agreement” means that certain Third Forbearance
Agreement dated as of January 29, 2013, among the Borrower Parties (as defined
in the Third Forbearance Agreement), the Lenders, and the Administrative Agent.
5.2.5     “Third Forbearance Effective Date” means the date upon which all
conditions precedent to the effectiveness of the Third Forbearance Agreement
have been satisfied or waived in accordance with the terms of the Third
Forbearance Agreement.
5.3    Amended Provisions.
5.3.1    Section 2.1.1 of the Credit Agreement is amended to reflect that the
Lenders shall have no further commitment to make any Revolving Loans.
5.3.2    Section 10.1.5(f) of the Credit Agreement is amended and restated to
read as follows:
“(f)    notwithstanding anything to the contrary in this Section 10.1.5, the
Loan Parties shall promptly, within one (1) Business Day, provide the
Administrative Agent with written notice of any default or any termination or
notice (written or oral) thereof received by any of the Loan Parties, under any
of the Sears Agreements, under any of the Wal-Mart Agreements, under any of the
Toys R US Agreements or under any Material Acquisition Agreement.


5.3.3    Section 10 of the Credit Agreement is amended by the addition of the
following covenants to be inserted into the Agreement as Sections 10.19 through
10.20:
10.19 Canadian Guarantors Observation Rights. So long as any of the Obligations
remain outstanding:
(a)    the Administrative Agent, acting at the direction of the Required
Lenders, shall have the right to appoint one representative (which may be a
representative of FTI Consulting or such other firm selected by the
Administrative Agent) who shall, (i) receive written notice of all meetings
(both regular and special) of the boards of

5
PX01DOCS\733761.6

--------------------------------------------------------------------------------

CONFIDENTIAL                        



directors or of the partnership (or similar body) of the Canadian Guarantors and
each committee of any such board or of partners at the same time and in the same
manner as notice is given to the members of any such board and/or committee
and/or partners, (ii) be entitled to attend (or, in the case of telephone
meetings, join) all such meetings, (iii) receive all notices, information and
reports which are generally furnished by the Canadian Guarantors to all of the
members of any applicable board, and/or committee and/or partnership (in their
capacity as a member of such board or committee or partner) at the same time and
in the same manner as the same is furnished to such members or partners in
connection with any such meetings, and (iv) be entitled to participate in all
discussions conducted at such meetings and receive copies of the minutes of all
such meetings concurrently and in the same manner as all of the other members of
the board or partners;
(b)    if any action is proposed to be taken by any such board and/or committee
and/or partners by written consent in lieu of a meeting, the Canadian Guarantors
will give written notice thereof to each such representative, which notice shall
describe in reasonable detail the nature and substance of such proposed action
and shall be delivered concurrently as notice is given to the members of any
such board and/or committee and/or partners;
(c)    the Canadian Guarantors will furnish each such representative with a copy
of each such written consent not later than five days after it has been signed
by its last signatory;
(d)    each such representative shall not constitute a member of any such board
and/or committee or constitute a partner and shall not be entitled to vote on
any matters presented at meetings of any such board and/or committee and/or
partnership or to consent to any matter as to which the consent of any such
board and/or committee and/or partnership shall have been requested;
(e)    the board of directors (or similar body) of CPI Canada and Studios Canada
and the partnership of Images Canada (each as defined in the Third Forbearance
Agreement) shall meet not less frequently than weekly during each Fiscal Year
during the term of the Third Forbearance Agreement and such meeting may be held
telephonically;
(f)    promptly upon receipt of an invoice therefor, the Canadian Guarantors
shall reimburse each such designated representative (or the employers of such
representatives) for the reasonable out-of-pocket costs and expenses of such
representative in attending any meeting (other than a telephonic meeting);

6
PX01DOCS\733761.6

--------------------------------------------------------------------------------

CONFIDENTIAL                        



(g)    if an issue is to be discussed or otherwise arises at any meeting of the
board of directors or of the partnership of the Canadian Guarantors or any
committee thereof which, in the reasonable judgment of such board of directors
or partnership, cannot be discussed in the presence of such representative in
order to avoid a conflict of interest on the part of such representative or to
preserve an attorney-client privilege, then such issue may be discussed without
such representative being present and may be deleted from any materials being
distributed in connection with any meeting at which such issues are to be
discussed, so long as (x) such representative is given notice of the occurrence
of such meeting and the deletion of such materials and (y) notice of the
occurrence of such meeting and the deletion of such materials is given to the
Administrative Agent.
10.20. Counsel to Canadian Guarantors. No later than February 1, 2013, the
Canadian Guarantors shall retain counsel (“Canadian Counsel”) to serve as
independent legal counsel of the Canadian Guarantors and to advise the Canadian
Board on matters involving their fiduciary duties in connection with the
restructuring efforts of the other Loan Parties, which Canadian Counsel shall
not during the course of its engagement for the Canadian Guarantors represent
any of the Loan Parties other than the Canadian Guarantors.
6.    TERMINATION OF EXTENDED FORBEARANCE PERIOD. The Extended Forbearance
Period shall end on the first of the following to occur (the “Extended
Forbearance Period Termination Date”):
6.1    February 15, 2013;
6.2    The date on which a petition is filed by or against any Borrower Party
under Title 11 of the United States Code (the “Bankruptcy Code”) or under the
Canadian Bankruptcy and Insolvency Act, or the Canadian Companies' Creditors
Arrangement Act (or any similar act or law); or any Borrower Party makes any
assignment for the benefit of creditors; or any Borrower Party voluntarily or
involuntarily becomes the subject of any other case or proceeding for the relief
or protection of debtors under any other law or statute or under any provision
of common or provincial law;
6.3    The date on which (a) any Event of Default, other than any Existing
Default existing as of the date of this Third Forbearance Agreement, occurs or
is determined to have occurred under any Loan Document, including this Third
Forbearance Agreement, (b) any Borrower Party fails to timely perform and
observe any of the covenants, agreements, and obligations contained in this
Third Forbearance Agreement, or (c) or any of the representations or warranties
contained in this Third Forbearance Agreement shall prove to be false or
misleading in any material respect; and
6.4    The date on which any Borrower Party initiates any judicial,
administrative or arbitration proceeding against Administrative Agent or any
Lender.

7
PX01DOCS\733761.6

--------------------------------------------------------------------------------

CONFIDENTIAL                        



7.    REMEDIES. On the Extended Forbearance Period Termination Date,
Administrative Agent’s agreement to forbear shall immediately terminate, without
notice to any Borrower Party, and Administrative Agent shall be immediately
entitled to exercise any and all rights and remedies available to Administrative
Agent or any Lender under the Loan Documents, this Third Forbearance Agreement
and at law or in equity, without notice to any Borrower Party (other than any
notice otherwise required in the Loan Documents or under applicable law
(including any applicable UCC)), including, without limitation, the right to
conduct any judicial or non-judicial sales of any Collateral or Real Estate
Collateral. The releases contained in Section 16 of this Third Forbearance
Agreement and the amendments to the Credit Agreement contained in Section 5 of
this Third Forbearance Agreement shall survive the termination of this Third
Forbearance Agreement and shall continue in full force and effect from and after
the Extended Forbearance Period Termination Date.
8.    REPRESENTATIONS AND WARRANTIES. Each Borrower Party represents and
warrants to Administrative Agent and Lenders that:
8.1    Recitals. The recitals set forth above are true, complete, accurate, and
correct and are part of this Third Forbearance Agreement, and such recitals are
incorporated herein by this reference.
8.2    Loan Documents. Except to the extent disclosed on amended schedules to
the Credit Agreement attached hereto as Exhibit A (or previously disclosed to
Administrative Agent or any Lender in writing) and except with respect to the
representations and warranties contained in Sections 9.5 and 9.14, and 9.22 of
the Credit Agreement and in Sections 5(iv), (v) and (vi) of the First Amendment
to Credit Agreement, all representations and warranties made and given by each
Borrower Party in the Loan Documents are true, complete, accurate, and correct,
as if given on the Effective Date.


8.3    No Claims or Defenses. Each Borrower Party has no claims, offsets,
counterclaims, or defenses (other than payment) with respect to: i) the payment
of the Loan; ii) the payment of any other sums due under the Loan Documents;
iii) the performance of each Borrower Party’s obligations under the Loan
Documents; or iv) any liability of any Borrower Party under any of the Loan
Documents.
8.4    No Breach by Administrative Agent or Lenders. Administrative Agent and
each Lender (including all of their respective predecessors): i) have not
breached any duty to any Borrower Party in connection with the Loan; and ii)
have fully performed all obligations they may have had or now have to any
Borrower Party.
8.5    Assistance of Counsel. Each Borrower Party has had the assistance of
independent counsel of its own choice, or has had the opportunity to retain such
independent counsel, in reviewing, discussing, and considering all the terms of
this Third Forbearance Agreement; and if counsel was retained, counsel for such
Borrower Party has read and considered this Third Forbearance Agreement and
advised such Borrower Party to execute the same. Before execution of this Third
Forbearance Agreement, each Borrower Party has had adequate opportunity to make
whatever investigation or inquiry it may deem necessary or desirable in
connection with the subject matter of this Third Forbearance Agreement.

8
PX01DOCS\733761.6

--------------------------------------------------------------------------------

CONFIDENTIAL                        



8.6    No Representations or Coercion. No Borrower Party is acting in reliance
on any representation, understanding, or agreement not expressly set forth
herein. Each Borrower Party acknowledges that neither Administrative Agent nor
any Lender has made any representation with respect to the subject of this Third
Forbearance Agreement except as expressly set forth herein. Each Borrower Party
has executed this Third Forbearance Agreement as its free and voluntary act,
without any duress, coercion, or undue influence exerted by or on behalf of any
person.
8.7    Interest and Other Charges. All interest or other fees or charges which
have been imposed, accrued or collected by Administrative Agent (including all
of its predecessors) under the Loan Documents or in connection with the Loan
through the date of this Third Forbearance Agreement, and the method of
computing the same, were and are proper and agreed to by each Borrower Party,
and were properly computed and collected.
8.8    No Novation. This Third Forbearance Agreement is not intended by the
parties to be a novation of the Loan Documents and, except as expressly modified
herein, all terms, conditions, rights, and obligations as set out in the Loan
Documents are hereby reaffirmed and shall otherwise remain in full force and
effect as originally written and agreed.
8.9    Loan Documents Still in Force. Notwithstanding anything to the contrary
in this Third Forbearance Agreement, except as modified herein, the Loan
Documents are in full force and effect in accordance with their respective
terms, remain valid and binding obligations of Borrower Parties, have not been
modified or amended, and are hereby reaffirmed and ratified by each Borrowers
Party. Each Original Guarantor, Additional Guarantor and Canadian Guarantor has
read and understands the terms of this Third Forbearance Agreement and each
hereby ratifies and confirms the Guaranty/Collateral Agreement and their
continuing obligations and duties thereunder and consents to the terms of this
Third Forbearance Agreement. After the Extended Forbearance Period Termination
Date, each Borrower Party (either individually, collectively, or in concert with
others) shall cooperate fully with the exercise by Administrative Agent of any
of its rights and remedies pursuant to the Loan Documents or at law or in
equity, including in connection with the transfer of possession of the
Collateral and/or the Real Estate Collateral to the successor bidder at any
judicial or non-judicial sale of the Collateral and/or the Real Estate
Collateral.
8.10    No Pending Bankruptcies. No action or proceeding, including, without
limitation, a voluntary or involuntary petition for bankruptcy under any chapter
of the Bankruptcy Code, has been instituted by such Borrower Party or, to the
knowledge of such Borrower Party, against such Borrower Party.
8.11    Due Authorization. The individuals signing this Third Forbearance
Agreement on behalf of each Borrower Party are duly authorized to enter into
this Third Forbearance Agreement.
8.12    Existing Defaults. To the knowledge of each Borrower Party, other than
the specific defaults identified in Recital D of this Third Forbearance
Agreement, no Events of Default exist under the Loan Documents as of the
Effective Date.

9
PX01DOCS\733761.6

--------------------------------------------------------------------------------

CONFIDENTIAL                        





9.    CONDITIONS PRECEDENT. This Third Forbearance Agreement shall become
effective on the earliest date (the “Effective Date”) that each of the following
has occurred:
9.1    Administrative Agent has received counterpart originals of this Third
Forbearance Agreement executed by all Borrower Parties listed on the signature
page(s) hereof.
9.2    Borrower Parties shall have provided Administrative Agent with a budget
for Borrower Parties’ business operations through and including February 15,
2013, which shall be satisfactory to Administrative Agent.
9.3    All actions required to be taken by each Borrower Party in connection
with the transactions contemplated by this Third Forbearance Agreement have been
taken in form and substance satisfactory to Administrative Agent.
9.4    Administrative Agent has received originals or certified or other copies
of such other documents as Administrative Agent may reasonably request.
9.5    Borrower shall have provided Administrative Agent with evidence
satisfactory to Administrative Agent, in its sole discretion, that the
execution, delivery, and performance by all Borrower Parties of this Third
Forbearance Agreement, and any agreement or instrument required by this Third
Forbearance Agreement, have been duly authorized.
9.6    The execution and delivery of this Third Forbearance Agreement by
Administrative Agent shall have been authorized by the Required Lenders.
10.    CONFIRMATION OF COLLATERAL/FURTHER ASSURANCES. Each Borrower Party
hereby: i) confirms to Administrative Agent that all security interests and
liens heretofore granted by it to Administrative Agent, for the benefit of the
Lenders, securing the obligations of any Borrower Party to Administrative Agent
or any Lender arising out of the Loan Documents; ii) acknowledges and agrees
that all such obligations shall continue to be secured by any and all such
security interests and liens except as expressly provided herein; and iii)
agrees to execute and deliver to Administrative Agent and each Lender any and
all agreements and other documentation and to take any and all actions
reasonably requested by Administrative Agent and each Lender at any time to
assure the perfection, protection, priority, and enforcement of Administrative
Agent and each Lender’s rights under the Loan Documents, including this Third
Forbearance Agreement, with respect to all such security interests and liens, at
Borrower Parties’ sole cost and expense.
11.    BINDING EFFECT. This Third Forbearance Agreement shall be binding upon
each Borrower Party and Administrative Agent, and their respective successors
and assigns, and shall inure to the benefit of such parties and their respective
successors and assigns; provided, however, that no Borrower Party may assign any
rights arising from this Third Forbearance Agreement or any Loan Documents
without Administrative Agent’s prior written consent, and any prohibited
assignment shall be null and void.

10
PX01DOCS\733761.6

--------------------------------------------------------------------------------

CONFIDENTIAL                        



12.    COUNTERPARTS; EFFECTIVENESS. This Third Forbearance Agreement may be
executed in any number of counterparts and by the different parties on separate
counterparts. Each such counterpart, whether delivered by facsimile, email, or
other electronic delivery, shall be deemed to be an original, but all such
counterparts shall together constitute one and the same agreement. This Third
Forbearance Agreement shall be deemed to have been executed and delivered on the
Effective Date.
13.    AMENDMENT AND WAIVER. No amendment or waiver of any provision of this
Third Forbearance Agreement shall be effective unless set forth in a writing
signed by the parties hereto.
14.    GOVERNING LAW. This Third Forbearance Agreement shall be governed by and
construed in accordance with the provisions of Section 15.7 of the Credit
Agreement.
15.    SEVERABILITY. Any provision of this Third Forbearance Agreement that is
held to be inoperative, unenforceable, voidable, or invalid in any jurisdiction
shall, as to that jurisdiction, be ineffective, unenforceable, void, or invalid
without affecting the remaining provisions in that or any other jurisdiction,
and to this end the provisions of this Third Forbearance Agreement are declared
to be severable.     
16.    RELEASE. As a material part of the consideration for Administrative Agent
entering into this Third Forbearance Agreement, each Borrower Party
(collectively “Releasor”) agrees as follows (the “Release Provision”):
16.1    Releasor hereby releases and forever discharges Administrative Agent and
each Lender and such parties’ predecessors, successors, assigns, officers,
managers, directors, shareholders, employees, agents, attorneys,
representatives, parent corporations, subsidiaries, and affiliates (hereinafter
all of the above collectively referred to as “Lender Group”) jointly and
severally from any and all claims, counterclaims, demands, damages, debts,
agreements, covenants, suits, contracts, obligations, liabilities, accounts,
offsets, rights, actions, and causes of action of any nature whatsoever,
including, without limitation, all claims, demands, and causes of action for
contribution and indemnity, whether arising at law or in equity, whether
presently possessed or possessed in the future, whether known or unknown,
whether liability be direct or indirect, liquidated or unliquidated, whether
presently accrued or to accrue hereafter, whether absolute or contingent,
foreseen or unforeseen, and whether or not heretofore asserted, which Releasor
may have or claim to have against any of the Lender Group, in each case to the
extent arising or accruing prior to and including the Effective Date; provided,
however, that Administrative Agent and each Lender shall not be released hereby
from any obligation to pay to Releasor any amounts that Releasor may have on
deposit with Administrative Agent or such Lender, in accordance with applicable
law and the terms of the documents establishing any such deposit relationship.
16.2    Releasor agrees not to sue any of the Lender Group or in any way assist
any other person or entity in suing any of the Lender Group with respect to any
claim released herein. The Release Provision may be pleaded as a full and
complete defense to, and may be used as the basis for an injunction against, any
action, suit, or other proceeding which may be instituted, prosecuted, or
attempted in breach of the release contained herein.

11
PX01DOCS\733761.6

--------------------------------------------------------------------------------

CONFIDENTIAL                        



16.3    Releasor is the sole owner of the claims released by the Release
Provision, and Releasor has not heretofore conveyed or assigned any interest in
any such claims to any other person or entity.
16.4    Releasor understands that the Release Provision was a material
consideration in the agreement of Administrative Agent to enter into this Third
Forbearance Agreement on behalf of itself and each Lender.
16.5    It is the express intent of Releasor that the release and discharge set
forth in the Release Provision be construed as broadly as possible in favor of
the Lender Group so as to foreclose forever the assertion by Releasor of any
claims released hereby against any of the Lender Group.
16.6    If any term, provision, covenant, or condition of the Release Provision
is held by a court of competent jurisdiction to be invalid, illegal, or
unenforceable, the remainder of the provisions shall remain in full force and
effect.
17.    NOTICES. Any notice, demand or other communications which any party
hereto may desire or may be required to give to any other party hereto shall be
in writing, and shall be deemed given if and when personally delivered (personal
delivery shall include delivery by messenger or expedited delivery service,
regularly providing proof of delivery, such as Federal Express or Airborne), or
when delivered (whether accepted or refused) by United States registered or
certified mail, postage prepaid and return receipt requested addressed to a
party at its address set forth in the Credit Agreement and/or the
Guaranty/Collateral Agreement.
18.    FINAL AGREEMENT. THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES HERETO, AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
19.    Missouri Revised Statute §432.045. ORAL AGREEMENTS OR COMMITMENTS TO LOAN
MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT INCLUDING
PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE. TO PROTECT YOU
(BORROWER) AND US (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY
AGREEMENTS WE REACH COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH,
TOGETHER WITH THE LOAN DOCUMENTS, IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE
AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING TO MODIFY IT.







12
PX01DOCS\733761.6

--------------------------------------------------------------------------------

CONFIDENTIAL                        



IN WITNESS WHEREOF, the parties hereto have caused this Third Forbearance
Agreement to be duly executed and delivered as of the day and year first above
written.
BORROWER:


CPI CORP, a Delaware corporation




By: /s/ Dale Heins    
Name: Dale Heins    
Title: EVP Finance / CFO / Treasurer    


ORIGINAL GUARANTORS:


CONSUMER PROGRAMS INCORPORATED, a Missouri corporation




By: /s/ Dale Heins    
Name: Dale Heins    
Title: EVP Finance / CFO / Treasurer    


CPI CANADIAN HOLDINGS, INC., a Delaware corporation




By: /s/ Dale Heins    
Name: Dale Heins    
Title: EVP Finance / CFO / Treasurer    
    
CPI IMAGES, L.L.C., a Missouri limited liability company




By: /s/ Dale Heins    
Name: Dale Heins    
Title: EVP Finance / CFO / Treasurer    


CPI INTERNATIONAL HOLDINGS, INC., a Delaware corporation




By: /s/ Dale Heins    
Name: Dale Heins    
Title: EVP Finance / CFO / Treasurer    
    

13
PX01DOCS\733761.6

--------------------------------------------------------------------------------

CONFIDENTIAL                        





TEXAS PORTRAITS L.P., a Delaware limited partnership




By: /s/ Dale Heins    
Name: Dale Heins    
Title: EVP Finance / CFO / Treasurer    


CENTRICS TECHNOLOGY, INC., a Delaware corporation




By: /s/ Dale Heins    
Name: Dale Heins    
Title: EVP Finance / CFO / Treasurer    


IMAGE SOURCE INC., a Missouri corporation




By: /s/ Dale Heins    
Name: Dale Heins    
Title: EVP Finance / CFO / Treasurer    




ADDITIONAL GUARANTORS:


BELLA PICTURES HOLDINGS, LLC, a Delaware limited liability company




By: /s/ Dale Heins    
Name: Dale Heins    
Title: EVP Finance / CFO / Treasurer    
    


SANDY REALTY HOLDINGS, LLC, a Missouri limited liability company




By: /s/ Dale Heins    
Name: Dale Heins    
Title: EVP Finance / CFO / Treasurer    
    





14
PX01DOCS\733761.6

--------------------------------------------------------------------------------

CONFIDENTIAL                        





CANADIAN GUARANTORS:


CPI CORP., an unlimited liability company organized under the laws of Nova
Scotia




By: /s/ Dale Heins    
Name: Dale Heins    
Title: EVP Finance / CFO / Treasurer    
    


CPI PORTRAIT STUDIOS OF CANADA CORP., an unlimited liability company organized
under the laws of Nova Scotia




By: /s/ Dale Heins    
Name: Dale Heins    
Title: EVP Finance / CFO / Treasurer    
    




CPI CANADIAN IMAGES, an Ontario partnership


By: CPI PORTRAIT STUDIOS OF CANADA CORP., an unlimited liability company
organized under the laws of Nova Scotia, its partner


By: /s/ Dale Heins    
Name: Dale Heins    
Title: EVP Finance / CFO / Treasurer    
    


By: CPI CORP., an unlimited liability company organized under the laws of Nova
Scotia, its partner


By: /s/ Dale Heins    
Name: Dale Heins    
Title: EVP Finance / CFO / Treasurer    
    





15
PX01DOCS\733761.6

--------------------------------------------------------------------------------

CONFIDENTIAL                        



BANK OF AMERICA, N.A., as
Administrative Agent for the various financial institution parties identified as
Lenders, as Issuing lender, and as a Lender




By: /s/ Colin J. McClary
Name: Colin J. McClary
Title: SVP











































































16
PX01DOCS\733761.6

--------------------------------------------------------------------------------

CONFIDENTIAL                        



ASSOCIATED BANK, N.A., as a Lender






By: /s/ Dan Maher
Name: Dan Maher
Title: SVP

17
PX01DOCS\733761.6

--------------------------------------------------------------------------------

CONFIDENTIAL                        



FIFTH THIRD BANK, as a Lender
By: /s/ Steven J. Englehart
Name: Steven J. Engelhart
Title: Vice President

18
PX01DOCS\733761.6

--------------------------------------------------------------------------------

CONFIDENTIAL                        



THE PRIVATE BANK AND TRUST COMPANY, as a Lender




By: /s/ Joseph G. Fudez
Name: Joseph G. Fudez
Title: Managing Director



19
PX01DOCS\733761.6

--------------------------------------------------------------------------------

CONFIDENTIAL                        



EXHIBIT A


(Amended Schedules)


[NONE UNLESS OTHERWISE ATTACHED HERETO]

20
PX01DOCS\733761.6